                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BARRY WALKER,                                  :
     Petitioner                                :
                                               :       No. 1:07-cr-263-1
      v.                                       :
                                               :       (Judge Kane)
UNITED STATES OF AMERICA,                      :       (Magistrate Judge Carlson)
     Respondent                                :

                                        ORDER

      AND NOW, on this 31st day of October 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. The May 6, 2019 Report and Recommendation (Doc. No. 418) of Magistrate Judge
         Carlson is ADOPTED;

      2. Petitioner’s objections to the Report and Recommendation (Doc. No. 419) are
         OVERRULED;

      3. Petitioner’s motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.
         § 2255 (Doc. Nos. 376, 383, 386) is DENIED;

      4. Petitioner’s amended § 2255 motions (Doc. Nos. 406, 420) are DENIED;

      5. Petitioner’s motion to hold his § 2255 proceedings in abeyance (Doc. No. 421) is
         DENIED AS MOOT;

      6. A certificate of appealability SHALL NOT ISSUE; and

      7. The Clerk of Court is directed to CLOSE the corresponding civil action opened at
         1:14-cv-1954.


                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
